                                                    Clear Form
DOCUMENTS UNDERCase
                 SEAL3:18-cr-00483-SI Document                    21 Filed 11/14/18
                                                                         TOTAL       Page
                                                                               TIME (m ins): 1 of 1
                                                                                               5 mins.
M AGISTRATE JUDGE               DEPUTY CLERK                                         REPORTER/FTR
M INUTE ORDER                  Rose Maher                                            FTR: 10:16-10:21
MAGISTRATE JUDGE                DATE                                                 NEW CASE           CASE NUMBER
Thomas S. Hixson                           11/14/2018                                               3:18-cr-00483 SI-2
                                                      APPEARANCES
DEFENDANT                                  AGE      CUST  P/NP   ATTORNEY FOR DEFENDANT                     PD.     RET.
Jose Sotomayor                              22      Y        P       Laura Kulios                           APPT.
U.S. ATTORNEY                              INTERPRETER                              FIN. AFFT             COUNSEL APPT'D
Ross Weingarten                            n/a                                      SUBMITTED

PROBATION OFFICER            PRETRIAL SERVICES OFFICER               DEF ELIGIBLE FOR             PARTIAL PAYMENT
                             Brad Wilson                             APPT'D COUNSEL               OF CJA FEES
                                       PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR             PRELIM HRG       MOTION           JUGM'T & SENTG                            STATUS
                                                                                                              TRIAL SET
       I.D. COUNSEL               ARRAIGNMENT               BOND HEARING            IA REV PROB. or           OTHER
                                                                                    or S/R held
       DETENTION HRG              ID / REMOV HRG            CHANGE PLEA             PROB. REVOC.              ATTY APPT
                                                                                                              HEARING
                                                     INITIAL APPEARANCE
        ADVISED                  ADVISED                 NAME AS CHARGED               TRUE NAME:
        OF RIGHTS                OF CHARGES              IS TRUE NAME
                                                        ARRAIGNM ENT
       ARRAIGNED ON               ARRAIGNED ON               READING W AIVED               W AIVER OF INDICTMENT FILED
       INFORMATION                INDICTMENT                 SUBSTANCE
                                                        RELEASE
      RELEASED            ISSUED                    AMT OF SECURITY         SPECIAL NOTES                 PASSPORT
      ON O/R              APPEARANCE BOND           $                                                     SURRENDERED
                                                                                                          DATE:
PROPERTY TO BE POSTED                            CORPORATE SECURITY                      REAL PROPERTY:
    CASH    $


      MOTION          PRETRIAL                   DETAINED        RELEASED       DETENTION HEARING              REMANDED
      FOR             SERVICES                                                  AND FORMAL FINDINGS            TO CUSTODY
      DETENTION       REPORT                                                    W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                             PLEA
    CONSENT                      NOT GUILTY                 GUILTY                    GUILTY TO COUNTS:
    ENTERED
    PRESENTENCE                  CHANGE OF PLEA             PLEA AGREEMENT            OTHER:
    REPORT ORDERED                                          FILED
                                                        CONTINUANCE
TO:                              ATTY APPT                 BOND                     STATUS RE:
11/15/2018                       HEARING                   HEARING                  CONSENT                 TRIAL SET

AT:                              SUBMIT FINAN.              PRELIMINARY             CHANGE OF               STATUS
                                 AFFIDAVIT                  HEARING                 PLEA
9:30 am                                                     _____________
BEFORE HON.                      DETENTION                  ARRAIGNMENT             MOTIONS                 JUDGMENT &
                                 HEARING                                                                    SENTENCING
Thomas S. Hixson
       TIME W AIVED              TIME EXCLUDABLE            IDENTITY /              PRETRIAL                PROB/SUP REV.
                                 UNDER 18 § USC             REMOVAL                 CONFERENCE              HEARING
                                 3161                       HEARING
                                                 ADDITIONAL PROCEEDINGS
Further hearing re revocation.


                                                                                         DOCUMENT NUMBER:
